Title: From Alexander Hamilton to James McHenry, 10 May 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York May 10. 1799
          
          In consequence of the arrest of Doctor osborne, which suspended his functions, it became necessary to employ a substitute to take care of the Garrison. Doctor Davis was engaged for this purpose by Major Hoops; —— upon what terms will appear from by the — inclosed copy of a letter from that officer. Doctor Davis claims strenuously —— a compensation equivalent to that which is allowed to a surgeon. Considering that it was not necessary for the service to occupy his whole time  (though for a part of it he in fact staid upon the Island) I am of opinion that a compensation equivalent to that of surgeon’s Mate ought to — satisfy. Your determination and a provision for payment are necessary. The Doctor is in want of money.
          With great respect I have the honor to be Sir Yr obed Ser
          The Secy of War
        